                                                                                                                             ~r ~.~
               Case 2:20-mj-02585-DUTY Document 2 Filed 06/08/20 Page 1 of 1 Page ID #:2
                                                                                                            ~~=       ~~
                                                                                                                      ~-
                                                                                                                      :~:~
                                                                                                                             c
                                                                                                                                           -`~ ,
                                                                                                                    ~ - ,+ ~
                                                                                                                         x, ~              C~
                                        UNITED STATES DISTRICT COURT                                                   -- _.
                                       CENTRAL DISTRICT OF CALIFORNIA                                                ;-;:
                                                                                                                     ~.
                                                                  CASE NU         E~~
UNITED STATES OF AMERICA
                                                   PLAINTIFF
                   V.

                                                                               REPORT COMMENCING CRIMINAL
         (~<`-g ,}' i ~,                          DEFENDANT                                      ACTION

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• Date and time of arrest:       ~ ~ ~~Zc Zo     ~ - `~ 7 ,~~                             ~v AM ~M

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding: ❑1'es            ~10

3. Defendant is in U.S. Marshals Service lock-up (in this court building):                      Yes        ❑No

4. Charges under which defendant has been booked:

   '
   a l
     (/L J L ~ ¢-Ck-ib `') l S `l 6 Cz)     ~~ri( -~-vf   r'iv ~ ~^ ce    -%   ~iS°,5 i   fl~Gw►~~7 s ,   ~,...i(   cr J~~    ~ec1.,...e...~l


5. Offense charged is a:           Felony     ❑Minor Offense                   ❑Petty Offense               ❑Other Misdemeanor

6. Interpreter Required: (~ No          []" Yes     Language:            L:1,~.,L;~ M~ ~~{~,~.~ ~,

7• Year of Birth:       t (Ss' 3

8. Defendant has retained counsel:          ~To
         Yes     Name:                                                          Phone Number:


9• Name of Pretrial Services Officer notified:

10. Remarks (if any):


1 1. Name:     T ~„~,,,,~~.~   ~,-                          (please print)

12. Office Phone Number: 3(~ -`t ~ S -[`~-~~                                         13. Agency:          ~g ~
                    ~-
14. Signature:      /~~.                                                             15. Date:       G /8"lzo '-v


CR-64(2/14)                                 REPORT COMMENCING CRIMINAL ACTION
